Appeal from a judgment of the Livingston County Court (Ronald A. Cicoria, J.), rendered August 10, 2004. The judgment convicted defendant, upon her plea of guilty, of, inter alia, burglary in the third degree.
*1064It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting her upon her plea of guilty of, inter alia, burglary in the third degree (Penal Law § 140.20). Contrary to the contention of defendant, County Court did not abuse its discretion in denying her request for youthful offender status (see People v McDaniels, 19 AD3d 1071, 1072 [2005]; People v Jefferson, 303 AD2d 1009, 1010 [2003], Iv denied 100 NY2d 621 [2003]). We decline to exercise our interest of justice jurisdiction to adjudicate defendant a youthful offender (see People v Potter, 13 AD3d 1191 [2004], Iv denied 4 NY3d 889 [2005]; People v Frens, 299 AD2d 893 [2002], Iv denied 99 NY2d 614 [2003]; People v Phillips, 289 AD2d 1021, 1022 [2001]). Present—Hurlbutt, J.P., Scudder, Gorski, Smith and Lawton, JJ.